Title: To George Washington from John Mitchell, 20 May 1789
From: Mitchell, John
To: Washington, George



Sir
Charleston South Carolina 20 May 1789

Having been highly honor’d by your notice and friendship as our Illustrious Commander in Chief—I earnestly hope you will not be Offended, at my sincerly congratulating you. but more particularly my country in the Honble & most Eminent Rank which you have been call’d on to fill, by the Unanimous Voice of the Citizens of the States, may the Almighty ruller and Governor of the Universe grant you long life, and every Happiness which this World, & blessings of the Grand Archect of the Universe can give.
I earnestly hope you will excuse my mentioning my wishes, & from bad Success in Trade, my hopes of obtaining some appointment under the Federal Goverment—any Department or any place of residence will be agreeable to me I wou’d go to any part of the Globe to serve where I cou’d obtain a descent subsistance.
Permit me to assure you of my unfiened respect & most profound esteem & veneration and to Subscribe myself Your Excellencys Most Obedt & most Humble St

Jno. Mitchell

